Title: From Thomas Jefferson to John Beckley, 15 March 1806
From: Jefferson, Thomas
To: Beckley, John


                        
                            Mar. 15. 06.
                         
                        Th: Jefferson possesses every disposition to be useful to mr Beckley in any way which shall be in his power;
                            but does not know of any circumstance which can enable him to be so in the way suggested in his letter. if such a
                            proposition could be made useful to the public, it would peculiarly gratify him in several interesting views. mr
                            Beckley’s injunction of confining the proposition to his own breast, forbids a conference with mr Madison, who alone
                            possesses the details of business which might suggest matter for deliberation on the subject. should mr Beckley find it
                            convenient to call on Th:J. he will be happy to confer with him; & in the mean time presents him his friendly
                            salutations & assurances of great esteem & respect. 
                     